Citation Nr: 0810028	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-05 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for sleep apnea.

2.	Entitlement to service connection for arthritis of the 
left little finger, a residual of tumor removal.

3.	Entitlement to service connection for cervical stenosis 
and intervertebral disc syndrome (IDS). 

4.	Entitlement to service connection for a disability 
manifested by stool leakage.

5.	Entitlement to service connection for gum disease.

6.	Entitlement to service connection for gout.

7.	Entitlement to service connection for 
fibromyalgia/myofascial pain syndrome.

8.	Entitlement to an increased rating for lumbosacral strain, 
with degenerative joint disease, currently evaluated as 40 
percent disabling.

9.	Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.

10.	Entitlement to an increased 
rating for patellofemoral syndrome of the right knee, 
currently evaluated as 10 percent disabling.

11.	Entitlement to an increased 
rating for prostatitis, currently evaluated as 40 percent 
disabling.

12.	Entitlement to an increased 
rating for bilateral pes planus, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years until his 
retirement in September 1998.  Verified service began in 
March 1981 with a reported 3 years for prior service, 
apparently dating from 1977.  The earlier period is not at 
issue herein so further verification is not needed to 
proceed.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Regarding the issue of service connection for arthritis of 
the left little finger, as a residual of tumor removal, the 
Board notes that the issue as developed by the RO was 
entitlement to service connection for the residuals of a left 
fifth finger, status post growth removal, claimed as 
arthritis and scarring.  It is noted that service connection 
has already been awarded for a scar, status post tumor 
removal at the base of the left fifth finger.  Therefore, the 
Board will confine its discussion to the matter of arthritis 
of the left little (fifth) finger.  

The Board addressed the issues of service connection for 
gout, fibromyalgia/myofascial pain syndrome, sleep apnea, and 
increased evaluations for lumbosacral spine, bilateral 
patella femoral syndrome, prostatitis, and pes planus in a 
May 2006 decision, which denied these claims.  The appellant 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court), and the Board's decision 
as to these issues was vacated pursuant to an August 2007 
Order, following a Joint Motion for Remand and to Stay 
Further Proceedings (Joint Motion).  The parties requested 
that the Court vacate the Board's May 2006 decision regarding 
these issues for various reasons.  The Court granted the 
Joint Motion and remanded the case to the Board.  

At the time of the May 2006 decision, the issues of service 
connection for gum disease, arthritis of the little finger, 
cervical stenosis and IDS, and a disability manifested by 
stool leakage, were remanded for development of the evidence.  
That development has been accomplished and these matters are 
returned to the Board.  

The issues of service connection for gout and fibromyalgia 
and the issues relating to the evaluations of lumbosacral 
strain, bilateral patella femoral syndrome, prostatitis, and 
pes planus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The issues on the title page are the only ones certified to 
the Board.  There are additional issues in various stages of 
development, but they have not been certified to the Board.  
Consideration of those issues at the RO with appellant and 
his representative being afforded the opportunity to make 
additional pre-certification argument or submit additional 
evidence, should be undertaken as appropriate.


FINDINGS OF FACT

1.	Sleep apnea was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

2.	Arthritis of the left little finger is not currently 
demonstrated.  

3.	Cervical stenosis and intervertebral disc syndrome (IDS) 
was not evident during service or until many years thereafter 
and is not shown to have been caused by any in-service event.  

4.	A disability manifested by stool leakage is not currently 
demonstrated.  

5.	The veteran, who was released from active duty in 
September 1998, is claiming service connection for 
periodontal disease.  He has received dental treatment on a 
one-time completion basis.  


CONCLUSIONS OF LAW

1.	Sleep apnea was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.	Arthritis of the left little finger was neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.	Cervical stenosis and intervertebral disc syndrome (IDS) 
was neither incurred in nor aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

4.	A disability manifested by stool leakage was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

5.	A dental disorder, including a gum disorder, was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, 
the Court held that a notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Id.

In VCAA letters dated in March 2003, July 2004, January 2005, 
March 2005, December 2006, and April 2007 the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman, supra. Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Id.  In March 2006, December 2006, and 
April 2007 the veteran was provided all necessary 
notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

Regarding the claim for service connection for gum disease, 
the U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  As will be described, this case is decided on 
statutory interpretation.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for sleep apnea.  
The Board has reviewed the entire evidence of record, 
including the service treatment records and evidence of 
medical treatment subsequent to service.  Sleep apnea was 
first demonstrated in medical records dated in 2004.  There 
is no medical opinion of record regarding whether this 
disability may have been related to service.  The Joint 
Motion points out that, in an August 2004 statement, a former 
service member indicated that he had visited the veteran 
during service and noticed that he "was always exhausted and 
falls asleep during conversations."  The Court has ordered 
that this lay statement be addressed in terms of the 
veteran's claim for sleep apnea.  A review of this statement; 
however, shows that the former service member detailed the 
veteran's fatigue to be the result of lack of sleep resulting 
from "pain in his groin, back/neck, legs, shoulder and 
occasional muscle spasm. . ."  Thus, the exhaustion and 
fatigue is said to be due to the veteran's musculoskeletal 
disabilities and not his sleep apnea.  This service member 
does indicate that he had observed the veteran snoring very 
loudly, but while a symptoms of sleep apnea, snoring is not 
diagnostic of the disease.  As sleep apnea was not 
demonstrated of record until several years after separation 
from service and has not been related thereto, service 
connection is not warranted.  

The veteran is also claiming service connection for arthritis 
of the little finger, cervical stenosis and IDS, and a 
disability manifested by stool leakage.  The Board has 
reviewed the entire evidence of records and fails to find a 
basis for a grant of service connection.  The service 
treatment records do not show manifestations of arthritis of 
the left little finger, cervical stenosis, cervical IDS, or a 
disability manifested by stool leakage.  The veteran was 
treated with the surgical removal of a tumor of the left 
little finger and has been service connected for degenerative 
disc disease of the lumbar spine and the Board, in the remand 
portion of the May 2006 decision, ordered examinations to 
ascertain whether it was at least as likely as not that the 
claimed disorders could be related to service or to a service 
connected disease or injury.  

An examination was conducted by VA in September 2006.  After 
reviewing the evidence of record, the examiner stated that, 
regarding the claim for arthritis of the little finger of the 
left hand, he could not relate this disorder to service or to 
any of the veteran's service connected disabilities.  In 
fact, he could not verify from X-ray examination that the 
veteran actually had arthritis of the left little finger.  
Under these circumstances, the claim must be denied.  

Likewise, on examination of the digestive system in September 
2006, the examiner stated that the veteran had self-reported 
complaints of fecal incontinence, but had not been diagnosed 
with any condition that would account for this.  Physical 
examination revealed normal anal sphincter tone and the 
examiner could find no reason why the veteran should have 
this complaint.  It was, therefore, less likely than not that 
any claimed disability was related to service or to any of 
the service connected disabilities.  Under these 
circumstances, the claim must be denied.  

Finally, the examiner in September 2006 stated that it was 
less likely than not that any cervical stenosis or IDS of the 
cervical spine was related to service or to any service 
connected disorder.  He indicated that there was no mention 
by the veteran of neck problems on clinic visits during 
service or on examination for separation from active duty.  
There were no private medical records that related the 
veteran's neck disorder, until a number of years after 
discharge from service.  Under these circumstances, the claim 
must be denied.  

The veteran is claiming service connection for a dental 
disorder that he states is a gum disability, which may also 
be considered periodontal disease.  Dental records of 
treatment during service show that the veteran did receive 
dental treatment while on active duty and that he applied 
for, and was afforded dental treatment on a one-time 
completion basis by VA in January 1999.  

Service connection of dental conditions will be established 
under these circumstances:

  (a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.
  (b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service. 
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.
  (c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered. Treatment during service, 
including filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.
  (d) The following principles apply to dental conditions 
noted at entry and treated during service:
    (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service.
    (2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing filling 
was replaced, after 180 days or more of active service.
    (3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were filled 
during service. However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.
    (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.
    (5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.
    (6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.
    (e) The following will not be considered service-
connected for treatment purposes:
    (1) Calculus;
    (2) Acute periodontal disease;   
    (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and
    (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.
  (f) Teeth extracted because of chronic periodontal disease 
will be 
service-connected only if they were extracted after 180 days 
or more of 
active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.
    (a) Class I. Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function. There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.
    (b) Class II. (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:
    (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;
    (B) Application for treatment is made within 90 days 
after such discharge or release.
    (C) The certificate of discharge or release does not bear 
a certification that the veteran was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed, and
    (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.
    (ii) Those veterans discharged from their final period of 
service after August 12, 1981, who had reentered active 
military service within 90 days after the date of a discharge 
or release from a prior period of active military service, 
may apply for treatment of service-connected noncompensable 
dental conditions relating to any such periods of service 
within 90 days from the date of their final discharge or 
release.
    (iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.
    (2)(i) Those having a service-connected noncompensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:
    (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.
    (B) Application for treatment is made within one year 
after such discharge or release.
    (C) Department of Veterans Affairs dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.
    (ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.
    (iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within one year after the date of correction.
    (c) Class II (a). Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.
    (d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.
    (e) Class II(c). Those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.
    (f) Class IIR (Retroactive). Any veteran who had made 
prior application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:
    (1) Application for such retroactive benefits is made 
within one year of April 5, 1983.
    (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.
    (g) Class III. Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.
    (h) Class IV. Those whose service-connected disabilities 
are rated at 100% by schedular evaluation or who are entitled 
to the 100% rate by reason of individual unemployability may 
be authorized any needed dental treatment.
    (i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).
    (j) Class VI. Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  38 C.F.R. § 17.161.  

The veteran is actually claiming service connection for a 
dental disorder that would be rated as noncompensable under 
rating schedule.  With respect to service connection for gum 
or periodontal disease, the regulations governing dental 
claims make a fundamental distinction between "replaceable 
missing teeth", see 38 C.F.R. § 3.381(a), and teeth lost as a 
result of loss of substance of body of maxilla or mandible 
due to trauma or disease such as osteomyelitis, and not loss 
of the alveolar process as a result of periodontal disease.  
See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 
(1998).  Service connection for periodontal disease may be 
considered solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The 
veteran was afforded VA outpatient dental treatment on a one-
time completion basis in January 1999.  As such, he has 
already received the only benefit for periodontal or gum 
disease to which he is entitled.  Under these circumstances, 
the veteran has failed to state a claim for service 
connection for a dental disorder.  As such, the claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for sleep apnea is denied.

Service connection for arthritis of the left little finger, a 
residual of tumor removal is denied.

Service connection for cervical stenosis and intervertebral 
disc syndrome (IDS) is denied. 

Service connection for a disability manifested by stool 
leakage is denied.

Service connection for gum disease is denied.


REMAND

Regarding the veteran's claims for gout and 
fibromyalgia/myofascial pain syndrome, the Joint Motion has 
instructed the Board to determine whether there is any 
possible relationship between these disorders and any of the 
disabilities for which the veteran has been service 
connected.  Therefore, an examination is necessary for this 
purpose.  Recently submitted private medical records suggest 
that some blood pressure medication may have affected the 
gout.  It is not clear if this was a permanent aggravation, 
or whether it resolved with a change in medication.  In any 
event, further review to assess the application of 38 C.F.R. 
§ 3.310 is indicated.

Regarding the claims for increased evaluations for 
lumbosacral strain, with degenerative joint disease, an 
increased rating for bilateral patellofemoral syndrome an 
increased rating for prostatitis, and an increased rating for 
bilateral pes planus, the Joint Motion indicates that 
additional examinations are required to ascertain the current 
nature and extent of the diseases or to satisfy the criteria 
found in DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is 
additionally noted that the notification requirements of 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008) have not necessarily been met.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008).

2.  The appellant should be scheduled for 
an appropriate VA examination by a 
physician to determine the current extent 
of the Lumbar spine, bilateral knee, and 
pes planus disorders.  The appellant's 
claims file must be made available to the 
VA examiner for review in connection with 
the examination.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.  The 
examiner must provide a thorough 
description of the appellant's service-
connected disorder and render objective 
clinical findings concerning the severity 
of the disability, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examiner must then render an opinion 
concerning the effect of the appellant's 
service-connected disability on his 
ordinary activity and his ability to 
procure and maintain employment.

3.  The appellant should be scheduled for an 
additional examination to ascertain the 
current extent of his prostate disorder.  The 
claims folder should be made available for 
review in connection with this examination.  
The examiner should provide complete 
rationale for all conclusions reached.

4.  The veteran should be scheduled for a VA 
examination to evaluate his gout and 
fibromyalgia disorders.  (This could be 
accomplished as part of the examination 
addressed in paragraph 2.)  The examiner 
should be requested to render an opinion 
regarding whether it is at least as likely as 
not (probability 50 percent or greater) 
whether these disabilities may be caused or 
aggravated by a service connected disease or 
injury.  

5.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable the veteran 
and his representative, should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered.  The veteran and 
his representative should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


